DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
	Applicant’s amendment to the abstract portion of the disclosure is acknowledged and recorded, therefore the specification objection previously set forth in non-final office action dated 05/03/2021 has been withdrawn.
	Applicant’s amendment to claims 1, 9, 11 and 15 has overcome each and every claim objection previously set forth in the non-final office action dated 05/03/2021. Therefore, the objection has been withdrawn.
Applicant’s amendment to claim 13 no longer invokes 35 U.S.C. 112(d) rejection set forth in the non-final office action dated 05/03/2021. Therefore the rejection has been withdrawn.
Applicant originally submitted claims 1-18 in the application. In the present response, the applicant amended claims 1, 9, 11, 13 and 15. Accordingly, claims 1-18 are currently pending in the application. 
Response to Arguments
Applicant's argument filed 07/27/2021 with respect to rejection of claim 1 under 35 U.S.C. 102(a)(1) have been fully considered but not persuasive.
Applicant’s argues that the newly added limitation to claim 1 drawn to “the tensioning member is coupled with the connecting section and configured to tension the spring member” limitation overcomes teachings of cited US 2018/0343775 to Huang.
In support of this argument, the Applicant reasons that Huang invention illustrates separate components and does not include a holding or connecting section that receives the tensioning member as in Applicant’s claim. 
The Examiner respectfully disagrees. Claim 1 is only amended to limit “tensioning member” being coupled with the “connecting section”. Cited US 2018/0343775 in Fig 8 clearly illustrates that “tensioning member (3)” coupled to “connecting section (51)”. The claim requirements are not sufficient to overcome the teachings of the prior art.
Applicant need to amended the claims ( 1 and 13) in such a manner to clearly require what applicant intends to claim, the Examiner suggest using term limitations such as “connecting section comprising a receiving portion configured to receive the tensioning member” or similar claim language to overcome teachings of cited art.

 	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-6, 9, 12-14 and 16-18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Huang et al (US 2018/0343775).
Regarding Claim 1, Huang (In Figs 1-11) discloses a holder (53/3/61), (Fig 5) for thermally contacting an electronic component (5) mounted on a circuit board (4) with a cooling body (body of 21) comprising: 
the holder includes a holding body (53, ¶ 83, II. 31-33, ¶ 24, II. 1-3), a spring member (3), and a tensioning member (61); 
the holding body (53) forms a cavity (7) corresponding to the electronic component (5) to receive the electronic component and comprises a connecting section (51), a thermally conductive heat conductive section (52), adjacent to the cavity (7), (Fig 3), and a thermal connecting surface (surface of 52), facing away from the cavity (7), (Fig 3); 
the tensioning member (61) is coupled with the connecting section and is configured to tension the spring member (3), (Fig 8); and 
the spring member (3) configured to support itself in a tensioned state on a counter-holding member (22) to apply a force onto the holding body (53) and/or onto the component (50) receivable in the cavity (7) of the holding body, the spring member (3) moves the connecting surface (surface of 52) of the holding body (53) to the cooling body (body of 21) and/or presses it against the cooling body (body of 21).
Regarding Claim 3, Huang discloses the limitations of claim 1, however Huang (In Figs 1-11) further discloses wherein the holding body (53) is formed in one piece (Fig 1).
Regarding Claim 4, Huang discloses the limitations of claim 1, however Huang (In Figs 1-11) further discloses wherein a wall (wall of 53) surrounding the cavity (7) is formed by the connecting section (51) and the heat conductive section (52), (Fig 3).
Regarding Claim 5, Huang discloses the limitations of claim 1, however Huang (In Figs 1-11) further discloses wherein the connecting section (51) encloses the heat conductive section (52) in a frame-like manner (Fig 3).
Regarding Claim 6, Huang discloses the limitations of claim 1, however Huang (In Figs 1-11) further discloses wherein the tensioning member (61) and the spring member (3) are received at the connecting section (51), (Fig 3).  
Regarding Claim 9, Huang discloses the limitations of claim 1, however Huang (In Figs 1-11) further discloses wherein the holding body (53) has an opening (opening in 53 where 50 is embedded) connected to the cavity (7) and the electronic component (5) can be inserted into the cavity (7) through the opening (opening in 53 where 50 is embedded); and the opening (opening in 53 where 50 is embedded)  faces the circuit board (4) where the electronic component (50) is mounted.
Regarding Claim 12, Huang discloses the limitations of claim 1, however Huang (In Figs 1-11) further discloses wherein the tensioning member (61) is a screw (¶ 82, II. 1-3) and the counter-holding member (22) has a thread to receive the screw (Fig 3).
Regarding Claim 13, Huang (In Figs 1-11) discloses circuit board (4), (Fig 2) with an electronic component (5) and a holder (53/3/61), (Fig 5)  comprising  
the holder (53/3/61) includes a holding body (53), a spring member (3), and a tensioning member (61); 
the holding body (53) forms a cavity (7) corresponding to the electronic component (5), (Fig 3) to receive the electronic component and comprises a connecting section (51), a thermally conductive heat conductive section 
 the tensioning member (61) is coupled with the connecting section (51) and is configured to tension the spring member (3), (Fig 8); and 
the spring member (3) configured to support itself in a tensioned state on a counter-holding member (22) to apply a force onto the holding body (53) and onto the component (5) receivable in the cavity (7) of the holding body, the spring member (3) moves the connecting surface (surface of 52) of the holding body (53) to the cooling body (body of 21) and presses it against the cooling body (body of 21).
Regarding Claim 14, Huang discloses the limitations of claim 13, however Huang (In Figs 1-11) further discloses wherein the circuit board (4), (Fig 2) has an opening (opening in between 5 and 46), (Fig 2) through which the tensioning member (61) can be operated and the spring member (3) can be tensioned by the tensioning member (61), (Fig 2).
Regarding Claim 16, Huang discloses the limitations of claim 13, however Huang (In Figs 1-11) further discloses a module (1) includes a housing (2), a cooling body (body of 21), a circuit board (4).  
Regarding Claim 17, Huang discloses the limitations of claim 16, however Huang (In Figs 1-11) further discloses wherein the counter-holding member (22), (Fig 2) is integrally formed by the housing (2) and the holder (53/3/61) can be secured to the housing by the counter-holding member (22), (Fig 3).
Regarding Claim 18, Huang discloses the limitations of claim 16, however Huang (In Figs 1-11) further discloses wherein the housing (2) integrally forms the cooling body (body of 21), (Fig 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Huang in view of Aramaki et al (US 9,560,791).
Regarding Claim 2, Huang discloses the limitations of claim 1, however Huang does not disclose wherein the connecting section is dimensionally stable and the heat conductive section is formed of a thermoplastic elastomer.
Instead Aramaki (In Fig 1) teaches wherein the connecting section (1), (Col 3, II. 57-67) is dimensionally stable and the heat conductive section (1) is formed of a thermoplastic elastomer (Col 5, II. 28-33).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Huang with Aramaki with connection section being dimensionally stable and formed of a thermoplastic elastomer to benefit from its conformity and adhesion to the heat generator, the heat dissipater or like to which is adhered, reducing the heat resistance (Aramaki, Col 3, II. 12-17).
Examiner Note; selecting a known material based on its suitability for its intended use would have been an obvious matter of choice in Sinclair & Carrol Co. v. Interchemical Corp, 325 U.S. 327, 65 USPQ 297 (1945). Applicant selection of thermoplastic elastomers, well known in industry for their heat dissipation and conformity properties as a connection section is considered as an obvious matter of choice. See MPEP § 2144.07. 
Allowable Subject Matter
 	Claims 7-8, 10-11 and 15 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 7-8, 10-11 and 15, the allowability resides in the overall structure of the device as recited in dependent claims 7, 11 and 15 and at least in part because claims 7, 11 and 15 recite, “the first latching members hold the tensioning member and the second latching members hold the spring member on the connecting section” in claim 7, “a spacing increases when the spring member is tensioned by the tensioning member; and the first edge is configured to support itself on the counter-holding member in the tensioned state” in claim 11, and “the holder is fastened to the circuit board with the latching members, and the position of the electronic component received in the cavity of the holder for mounting the electronic component to the circuit board is predetermined” in claim 15. 
The aforementioned limitation in combination with all remaining limitations of claims 7, 11 and 15 are believed to render said claims 7, 11 and 15 and all claims dependent therefrom (claims 8, 10) patentable over the art of record. 
The closest art of record is believed to be that of Huang et al (US 2018/0343775 – hereafter “Huang”).
While Huang Figs 1-11 teach all of the limitations of claim 1 as cited in the rejection above, neither Huang, nor any other art of record, either alone or in combination, teach or suggest the above mentioned limitations of claims 7, 11 and 15.
	Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835        

/ZACHARY PAPE/Primary Examiner, Art Unit 2835